Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	The office acknowledges the receipt of the following and placed of record in the file: Application dated 7/14/20 claimed priority date 12/21/15.
2.	Claims 1-20 are presented for examination and Claims 21-37 are cancelled.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 23 of U. S. Patent No. 10,007577. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 9, 10 and  13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alan A. Arman (hereinafter “Arman”), U. S. Patent Application Publication No. 2008/0154989.
Regarding Claims 1 and 13, Arman teaches an apparatus to manage distributed data backup, the apparatus comprising:
a controller to:
detect a trigger event for a distributed backup mode [Para: 0102( “one or more files … may be specified for back up” where an indication from the specification triggers the backup)]; 

when in the distributed backup mode, identify one or more receiving devices within communication range [Para: 0083(“data backup appliance 12 may be located” with in communication network/operative communication as described in para 0080 and 0082)] of the apparatus available to receive a data backup from the apparatus [Para: 0082(“data backup appliance 12 may be located”)]; and
a data distributor (16) to distribute data from the apparatus among the one or more receiving devices [Para: 0085(“backup client 16 may backup one or more files to the data backup appliance 12”)],
wherein the controller is to confirm receipt of the distributed data by the one or more receiving devices [Para: 0102( after backup data at 406, ‘‘address information for the data backup appliance may be maintained” which is conforming that the data has been received)].
Regarding Claims 2 and 14, Arman teaches wherein the controller is to establish a key for encryption of the data [Para: 0077(“all backup data … may remain encrypted”)].
Regarding Claims 3 and 15, Arman teaches including a data processor to divide the data into data chunks (at 368) and encrypt the data chunks according to the key from the controller [Fih-14(at 374)].
Regarding Claims 4 and 16, Arman teaches wherein the controller is to obtain a provisioning certificate from a provisioning service to distribute the data to the one or more receiving devices [Para: 0095(upon “authentication check” of the requesting device, data is allowed to distribute)].
Regarding Claims 5 and 17, Arman teaches a data partitioner to distribute the data in a first plurality of data chunks to the one or more receiving devices [Fig-14(when steps 368 and 374 taken place)].
Regarding Claims 6 and 18, Arman teaches wherein the data partitioner duplicates the first plurality of data chunks to form at least a second plurality of data chunks according to a replication factor and distributes the first plurality of data chunks to a first subset of receiving devices and the second plurality of data chunks to a second subset of receiving devices [Para: 0097(“second stored file may be a duplicate of  ... the first stores file”) and Fig-11].
Regarding Claims 9, Arman teaches wherein the controller is to generate an attestation of authenticity of the apparatus to the one or more receiving devices [Para: 0095(when request from computer device for “authentication check” is performed “to confirm and identity of a computer device” takes place)].
Regarding Claim 10, Arman teaches wherein the controller is to receive a validation from each of the one or more receiving devices [Para: 0095(at step 344)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arman as set forth above and Lin et al. (“Lin”), U.S. Patent publication No. 2015/0149408. 
Regarding Claims 1 and 13, Lin teaches an apparatus to manage distributed data backup, the apparatus comprising:

detect a trigger event for a distributed backup mode [Para: 0010( “generating a trigger signal … acceleration data is according with a predetermine falling status”) and 0023]; 
in response to detection of the trigger event, trigger the distributed backup mode [Para; 0010(when “transmitting the trigger signal … obtaining data of the mobile device”) and 0025(“transmit the trigger signal to … acquire the data …”)]; and
when in the distributed backup mode, identify one or more receiving device via communication to receive a data backup from the apparatus [Para: 0025(identify storage device 110 for “store the backup data at a backup space in the storage module 110”)]; and
a data distributor (140) to distribute data from the apparatus among the one or more receiving devices [Para: 0025(“backup module 140 … receives the backup data from mobile device” in order to store the data at storage 110)]. 
Lin does not disclose expressly when in the distributed backup mode, identify one or more receiving devices within communication range to receive a data backup from the apparatus; and
wherein the controller is to confirm receipt of the distributed data by the one or more receiving devices.
In the same field of endeavor (e.g., automatic data backup operation) Arman teaches when an apparatus in a distributed backup mode, identify one or more receiving devices within communication range [Para: 0083(“data backup appliance 12 may be located” with in 
wherein a controller is to confirm receipt of the distributed data by the one or more receiving devices [Para: 0102( after backup data at 406, ‘‘address information for the data backup appliance may be maintained” which is conforming that the data has been received)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Lin’s teachings of trigger a distributed backup mode in response to detection of a trigger event and when in the distributed backup mode, identify one or more receiving device via communication to receive a data backup from the apparatus with Arman’s teachings identify one or more receiving devices within communication range when an apparatus in a distributed backup mode for the purpose of avoiding data drop and assuring data storage in safe convenient place for future use. 

5.	Claim 7, 11-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arman as set forth above.
Regarding Claims 11-12, Arman teaches wherein the controller is to create    a plurality of data chunks forming a data stream from the apparatus [Para: 0097 and Fig-12(steps 354 and 355)]. Arman further teaches data recovery from data distributed to one or more receiving device [Fig-15 and 16 (restoring backed up data from data back-up device)] where a manifest indicating an order is inherently there to restore data from data backup devices. Arman does not disclose expressly generating a manifest indicating an order of the data stream. One of ordinary skill in the art would modify the teachings of Arman to generate a manifest indicating an order of data distribution and data recovery according to the 
Regarding Claims 7 and 19, Arman teaches locating data backup device in network and an instruction is instructing to locate a second device address with in operative communication in the net local area network if first device is not located in local area network [Para: 0103]. One of ordinary skill in the art would modify Arman’s teachings of instruction for locating a second device in case of first device can’t be located in the network to provide instructions with data to a receiving device and the one or more receiving device to forward the data to secondary receiving device for the purpose of efficiently backing up data to secondary device in case failure to back up by primary device.  

6.	Claim 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arman as set forth above and Sarad Thapa (“Thapa”), U. S. Patent Application Publication No. 2010/0121820.
Regarding Claims 8 and 20, Arman teaches all the limitations of claims 8 and 20 as described rejecting claims 1 and 13 above. Arman does not disclose wherein the controller is to transmit a wake up message to the one or more receiving devices.
In the same field of endeavor (e.g. Energy efficient back up over network), Thapa teaches a controller is to transmit a wake up message to the one or more receiving devices and back up data upon waking up [Para: 003].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Arman’s teachings bac up data over network with Thapa’s teachings of wake up a receiving device for back up over network for the purpose of dynamically saving power on a backup server based on data available for backup.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187